Citation Nr: 1449153	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pseudofolliculitis barbae (skin disorder), and if so, whether service connection is warranted.  

2. Entitlement to service connection for erectile dysfunction (ED), as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs Atlanta, Georgia Regional Office (RO).  The May 2010 rating decision denied service connection for ED as secondary to a low back disability, and found no new and material evidence was submitted to reopen the claim of service connection for the Veteran's pseudofolliculitis barbae.

The Veteran initially requested a Central Office hearing in Washington D.C., but submitted a timely motion to reschedule for good cause.  The Board granted the motion in April 2012, and remanded the case to reschedule a hearing.  The rescheduled video hearing was held on July 16, 2012, before the undersigned Veterans Law Judge (VLJ).  38 C.F.R. § 20.704 (2014).  A transcript of the hearing is associated with the claims file.  

Before deciding the substantive question of service connection for a skin disorder, the question of whether new and material evidence had been received to reopen such a claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. An unappealed August 2006 rating decision denied service connection for pseudofolliculitis barbae on the basis that the evidence of record did not show a permanent or chronic disability related to the skin condition.  

2. Additional evidence received since the August 2006 rating decision regarding the Veteran's service connection claim for pseudofolliculitis barbae, is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim.  

3. The evidence is in relative equipoise as to whether the Veteran's erectile dysfunction is caused or aggravated by his low back disability.  

CONCLUSIONS OF LAW

1. An August 2006 rating decision denying service connection for pseudofolliculitis barbae, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for pseudofolliculitis barbae, and the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.103, 3.156, 3.159 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction as secondary to a service-connected low back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all known post-service VA treatment records have been obtained and are contained in the Veteran's claims file.  Although no VA dermatology exam was requested, none is needed.  When assessing the need for a VA examination, the Board must consider, among other things, whether the evidence indicates that a disability, or persistent or recurrent symptoms of a disability, may be associated with the claimant's service.  38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is no evidence of record to suggest that the Veteran's current diagnosis of eczema is related to the diagnosis of pseudofolliculitis barbae given in service.  

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  During the July 2012 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the Veteran's symptoms, treatment, and current medical status, informed the Veteran of what specific evidence would be required to substantiate his claim, and authorized 60 days in which to submit additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

Claim to reopen a claim of entitlement to service connection for pseudofolliculitis barbae

The Veteran asserts that he had a diagnosis of pseudofolliculitis barbae during service, and that his current diagnosis of eczema is related to the pseudofolliculitis barbae and, therefore, warrants service connection.

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for pseudofolliculitis barbae in August 2006, on the basis that although service treatment records (STRs) show he had a diagnosis and was treated for pseudofolliculitis barbae during service, such condition resolved and was not shown to have recurred following service.  Therefore, in order to reopen the claim, evidence must demonstrate that his current skin condition of eczema is somehow related to pseudofolliculitis barbae, which would thus show the condition to be chronic since service.  

The evidence of record includes VA treatment records from the VA medical center (VAMC) in Dublin.  Such records reflect a diagnosis of eczema in December 2007, but no diagnosis of pseudofolliculitis barbae.  A review of more current VA treatment records shows no evidence to suggest that his eczema is related to pseudofolliculitis barbae.  During his hearing in July 2012, the Veteran stated that his current skin condition was eczema and not pseudofolliiculitis barbae.  At that time, the VLJ discussed specifically what evidence the Veteran would need to reopen his claim.  However, no further evidence was provided.  

To reopen his claim of service connection for pseudofolliculitis barbae, there must be new and material evidence showing that either he has a current diagnosis of pseudofolliculitis barbae, or that his current diagnosis of eczema is etiologically related to pseudofolliculitis barbae.  As no new and material evidence has been offered to establish a chronic condition of pseudofolliculitis barbae, or that the diagnosed condition of eczema is otherwise related to pseudofolliculitis barbae, the claim of service connection for pseudofolliculitis barbae cannot be reopened at this time.  Should the Veteran receive such diagnosis in the future, he may again submit a claim to reopen and provide the new and material evidence at that time.

Claim of Entitlement to Service Connection for Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, as secondary to a service-connected low back disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)(setting forth a 3 pronged analysis for establishing direct service connection).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, the evidence must demonstrate that the Veteran's ED is caused or aggravated by the service-connected low back disability.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In March 2010, the Veteran was afforded a VA examination to determine whether his ED was caused or aggravated by his low back disability.  Following a physical examination and review of VA treatment records, the VA examiner concluded that the origin of his ED was as likely as not to be diabetes as it was to be related to his ruptured disk and its treatment, and the gunshot wound.  The examiner was unable to speculate which of the three conditions played a part because the Veteran's ED developed in 2003, his ruptured disk began in the 1980's, and his diabetes was of unknown onset.  He stated that any one of those factors may have contributed to his ED.

During his hearing, the Veteran testified that the VA examiner did not address the issue he raised, which according to the Veteran, was whether the medications he was prescribed for his low back disability, as well as medication he is prescribed for his service-connected high blood pressure caused or aggravated his ED.

In August 2011, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in which he stated his reasons for disagreeing with the RO decision denying service connection for his ED as secondary to a low back disability.  On it, the Veteran stated he was claiming ED as secondary to the medication used to treat his service-connected low back disability.  Thus, his statement during the hearing that his blood pressure medication could also be a factor was not part of his original claim and therefore, was not considered by the examiner.

The VA examiner stated that the Veteran's "low back and treatment" was at least as likely as not the cause of the Veteran's ED as was his diabetes or gunshot wound.  He concluded that any one of those factors could have caused the ED.  Based on the conclusion of the examiner, the Board finds that the evidence is in relative equipoise as to whether the Veteran's ED is caused or aggravated by a low back disability or treatment thereof.  

As such, all reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for ED as secondary to a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A claim to reopen a claim of entitlement to service connection for pseudofolliculitis barbae is denied.

A claim of entitlement to service connection for erectile dysfunction as secondary to a service-connected low back disability is granted.





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


